KENNERLY, District Judge.
This is a companion ease to the ease of Ed Sproles v. T. Binford et al. (D. C. Equity No. 476) 52 F.(2d) 730, this day decided. Complainants are now, and have been for a long period of time, engaged in the business of buying uncompressed cotton in large quantities at Weimar, in Colorado county, Tex., and vicinity, and transporting it on their own trucks (which they have license to operate, and are lawfully operating, over the highways of Texas) to Houston, Tex., where they sell it. They make substantially the same allegation and attack made by Complainant Sproles et al., in No. 476, respecting an act of the Legislature having for its purpose the regulation, etc., of the operation of vehicles upon the public highways of Texas (chapter 282, approved June 11, 1931, General Laws, Forty-Second Legislature, page 507, House Bill 336 [Vernon’s Ann. P. C. Tex. art. 827a, § 1 et seq.]). This is particularly true with respect to section 3 (f) of said act. The opinion in the Sproles Case, No. 476, disposes of this case.
Interlocutory injunction will be denied, except as against the enforcement of section 3 (f), which will be limited, as provided in the opinion in the Sproles Case.